Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites: “… a first connecting member electrically connecting the gate electrode of the first driving transistor and the first capacitor, wherein the driving voltage line is disposed between the first connecting member and the second anode in a plan view”. Claim 12 recites: “… a first connecting member electrically connecting the gate electrode of the first driving transistor and the first capacitor, wherein the common voltage line is disposed between the first connecting member and the second anode in a plan view”.
While the prior art teaches a connecting member connected to the gate of the driving transistor, the prior art fails to teach a first connecting member electrically connecting the gate electrode of the first driving transistor and the first capacitor. In other words, the prior art teaches a connecting member that connects the gate of the driving transistor which serves as an electrode for the capacitor, to another transistor or device on the circuit. The prior art further fails to teach the configuration of such a connecting member in relation with the anode and the driving/common voltage line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of most relevant prior art:
	a. Toya, US 2012/0306841 A1, hereinafter “Toya”, teaches in fig. 4 a connecting member 42, power line 116 which extends vertically into the circuit. The extension of such a power line falls between the connecting member 42 and the anode of the pixel disposed adjacently to the left of the pixel circuit. However, the connecting member of Toya cannot be construed as the connecting member as claimed since the connecting member of Toya does not connect the gate electrode of the first driving transistor and the first capacitor. Per fig. 5 of Toya, capacitor 135 is formed based on the overlapping of the gate layer 21 and 43. In other words, the capacitor is not connected to the driving transistor via a connecting member, it is formed integrally with the driving transistor.
	b. Liu et al., US 2022/0052147 A1, hereinafter Liu, teaches in fig. 7E that an electrode of a capacitor CC1 is connected to another circuit component via a connecting member. However, similarly to Toya, CC1 is also the gate of the driving transistor.
	c. Wang et al., US 2022/0157921 A1, hereinafter “Wang”, provides teachings similar to Liu and therefore fails to teach the limitations accordingly.
	d. Yang et al., US 2019/0311675 A1, hereinafter “Yang”, teaches in fig. 22, two adjacent identical pixel circuits. Note that gate of T1 is connected to a connecting member and PL2 is disposed between the connecting member and anode of the pixel on the left. However, per fig. 7, the capacitor Cst is formed integrally with the gate GE1 of the driving transistor and the connecting member CNL1 does not provide the connection between the capacitor and the gate of the driving transistor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621